Case: 14-12323    Date Filed: 01/09/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-12323
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:13-cr-00156-MHT-TFM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

DONALD SWIFT, JR.,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                               (January 9, 2015)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

      Donald Swift, Jr. appeals his 108-month sentence, imposed above an

advisory guideline range of 57 to 71 months, after he pled guilty to one count of

knowingly possessing firearms after having been previously convicted of a felony,
               Case: 14-12323     Date Filed: 01/09/2015    Page: 2 of 6


in violation of 18 U.S.C. § 922(g)(1). On appeal, Swift argues that the district

court’s imposition of a four-level upward variance amounted to an unreasonable

sentence because: (1) the district court improperly considered the psychological

harm sustained by the victim; and (2) the court erroneously concluded that the

Sentencing Guidelines failed to adequately account for the severity of the

aggravated assault. After careful review, we affirm.

      We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

When sentencing objections are raised for the first time on appeal, we consider

them under the plain error doctrine. United States v. Garrison, 133 F.3d 831, 848

(11th Cir. 1998). In order to establish plain error, a defendant must show: (1) error

(2) that is plain and (3) affects substantial rights. United States v. Rodriguez, 398
F.3d 1291, 1298 (11th Cir. 2005). If all three conditions are met, then we may

exercise our discretion to correct an error if (4) the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id.

      In reviewing sentences for reasonableness, we typically perform two steps.

Pugh, 515 F.3d at 1190. First, we “‘ensure that the district court committed no


                                           2
                 Case: 14-12323       Date Filed: 01/09/2015       Page: 3 of 6


significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence -- including an explanation for any

deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 552 U.S.
38, 51 (2007)).1 A court’s acknowledgment that it considered the § 3553(a) factors

is sufficient, and it need not discuss each factor expressly. United States v. Garza-

Mendez, 735 F.3d 1284, 1290 (11th Cir. 2013), cert. denied, 135 S. Ct. 54 (2014).

       If we conclude that the district court did not procedurally err, we consider

the “‘substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,’” based on the “‘totality of the circumstances.’” Pugh, 515
F.3d at 1190 (quoting Gall, 552 U.S. at 51). “[W]e will not second guess the

weight (or lack thereof) that the [court] accorded to a given [§ 3553(a)] factor ... as

long as the sentence ultimately imposed is reasonable in light of all the

circumstances presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir.

2010) (quotation, alteration and emphasis omitted).                 We will not remand for


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
              Case: 14-12323     Date Filed: 01/09/2015   Page: 4 of 6


resentencing unless the district court committed a clear error of judgment in

weighing the § 3553(a) factors by imposing a sentence outside the range of

reasonable sentences. United States v. Langston, 590 F.3d 1226, 1237 (11th Cir.

2009).   When a district court imposes an upward variance based upon the §

3553(a) factors, it must have a justification compelling enough to support the

degree of the variance and complete enough to allow meaningful appellate review.

United States v. Early, 686 F.3d 1219, 1221 (11th Cir. 2012). We may consider

the extent of the deviation, but must give due deference to the district court’s

decision that the § 3553(a) factors justify the variance. Gall, 552 U.S at 51.

      Here, Swift first has failed to show that the district court committed plain

error based on Swift’s claim -- not raised in the district court -- that it improperly

relied upon psychological harm suffered by the victim as a factor in imposing the

upward variance. As the record shows, the court concluded that the victim was a

credible witness, and Swift’s actions in burning, hitting, and terrorizing her with a

firearm were “tantamount to torture.” Although there was no direct evidence of

psychological harm, the victim testified that she begged Swift to stop assaulting

her, and she was afraid to leave his residence for fear he would retaliate against

her. On this record, we cannot conclude that the district court’s consideration of

the psychological trauma suffered by the victim as a result of the assault seriously




                                          4
              Case: 14-12323     Date Filed: 01/09/2015   Page: 5 of 6


affected the fairness, integrity, or public reputation of the judicial proceedings, or

thus, that the court’s consideration of this trauma amounted to plain error.

      Nor did the district court abuse its discretion in varying upwards four-levels

from Swift’s advisory guideline range. Significantly, Swift himself acknowledges

that some factors in the record “might have conceivably justified” imposing a 108-

month sentence, but he faults the district court for failing to articulate them.

However, the district court was not required to expressly discuss every factor on

the record. See Garza-Mendez, 735 F.3d at 1290. Moreover, the record reveals

that the district court considered many things in fashioning Swift’s sentence,

including testimonial evidence regarding the severity of Swift’s assault on the

victim and the extent of her injuries, as well as the PSI and the parties’ arguments.

It then determined that it was required to use the firearm guideline for calculating

the offense level. At this point, the court expressed concern that this guideline did

not include an enhancement based upon the severity of the assault, and instead

reflected only that an assault occurred and assigned a four-level increase. While

Swift says that just a two-level increase was warranted, it was within the discretion

of the district court to assign more weight to the severity of the assault and the

nature of the resulting injuries in determining an appropriate upward variance.

      In any event, the record shows that the district court considered other factors

in addition to the severity of the aggravated assault offense. The court expressly


                                          5
              Case: 14-12323    Date Filed: 01/09/2015   Page: 6 of 6


noted its concern that, given Swift’s criminal history which included a

manslaughter conviction, he was “going to kill somebody else.” In fashioning an

appropriate sentence, the court was also permitted to consider the need to provide

just punishment for the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). Thus, the

record supports the district court’s determination that an upward variance was

justified. See Early, 686 F.3d at 1221. Swift has failed to show that his 108-month

sentence was unreasonable in light of the record and the § 3553(a) factors.

      AFFIRMED.




                                         6